Decision for plaintiff rendered May 29, 1970.
Affirmed, 258 Or. 76, 481 P.2d 58 (1971).
This case involves the true cash value of plaintiff's plywood manufacturing plant in Astoria for the tax year 1968-69.
The county assessor found the true cash value of the subject property to be $1,678,100 and on plaintiff's appeal to the Department of Revenue the value was reduced to $1,513,400, which was broken down as follows:
Account #9 CB 89-68
    Buildings and yard                    $  248,800 Machinery and equipment                1,226,000 __________ Total               $1,474,800 *Page 123
Account #8 DA 89-3
    Buildings and yard                    $   23,400 Machinery and equipment                   15,200 __________ Total               $   38,600
      Total both accounts                 $1,513,400 __________
The plaintiff alleged that the true cash value of the total property did not exceed $730,941 as of January 1, 1968.
The primary disagreement between the parties centers around the true cash value of the machinery and equipment in the mills. The defendant's appraiser generally used the replacement cost less depreciation method for finding the value of the various items of machinery and equipment. The plaintiff contends that the defendant's values are unrealistic and in excess of the market value of the various items of machinery.
James Shull who testified for the plaintiff regarding the value of new and used mill equipment and machinery was particularly experienced in this field. He had purchased and sold many mills, constructed others, and had years of experience in buying and selling mill machinery and equipment. His experience and his testimony were highly impressive. His testimony established that the replacement values used by the defendant were excessive in many instances and that the true cash value assigned by defendant to the subject property should be reduced.
1. The court finds that the true cash value of the property for the tax year 1968-69 should be determined as follows:
Account #9 CB 89-68
    Buildings and yard       $ 248,800 Machinery and equipment    797,900 ___________ $1,046, 700 *Page 124
Account #8 DA 89-3
    Buildings and yard       $ 23,400 Machinery and equipment     9,880 _________ $   33,280 ___________ Total both accounts                 $1,079,980
The order of the defendant is modified to the extent indicated herein. *Page 125